DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Arguments
	Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. The Applicant argues that neither Woo et al. (US 2007/0101418), hereon referred to as Wood, nor Funayama (US 2018/0343118), and hereon referred to as Funayama, alone or in combination disclose all of the limitations of the independent claim(s). Specifically, the Applicant argues that the prior art does not disclose  receiving data indicative of a context of an access session request to perform one or more actions on data of a data processing platform wherein the data indicative of the context of the access session request is indicative of a type of action that the user wishes to perform. The Applicant argues that Funayama makes no mention of receiving data indicative of a context of an access session request wherein the session is to perform one or more actions on data of a data processing platform as claimed. To the contrary, the cited portion appears to merely describe an authentication process that is used between two terminals where data migration between the two terminals is desired. Moreover, there is no establishing a challenge session for a user manager and the client device, after a successful first factor authentication of a user of the client device with an external identity provider, indicating one . 
	However, the Examiner respectfully disagrees. In an embodiment, Funayama discloses of a biometric authentication processer  that includes an assertion. Once complete, the assertion is transmitted to the cooperative service (receive data). The cooperative service verifies the signature included in the assertion, to legitimize the request of the registered user. The verification process includes decrypting, comparing and analyzing data which indicated the request for data migration (context of an access session request, to perform one action on data). This process is performed not only in the data migration process, but also in the authentication when the terminal uses the cooperative service for other actions on the data (Funayama; Paragraphs 0065-0070). Additionally, Funayama discloses establishing a challenge session for a user manager and the client device, after a successful first factor authentication of a user of the client device with an external identity provider (The attestation challenge is verification data (a parameter value) issued by the cooperative service so as to perform the challenge response authentication; Paragraphs 0069-0074); receiving from the user manager a post-challenge response, indicative of a success or failure of a first challenge response received at the user manager to the first challenge (When the determination is affirmative, a legitimate request by the authenticator of the registered user is verified. Accordingly, a user ID corresponding to the user who intends to execute this migration process; Paragraphs 0069-0074) as mentioned in the previous office action. 



 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 5-6, 8, 9-10 & 12 are rejected under 35 U.S.C 103 as being unpatentable over Woo et al. (US 2007/0101418), hereon referred to as Wood, in view of Funayama (US 2018/0343118), and hereon referred to as Funayama 
receiving, at a first network domain, an indication of a request from a client device at a second network domain, the request being for establishing an access session to perform one or more actions on data of a data processing platform (A client application, interacts with the security architecture via a gatekeeper and entry handler component; and a login component; Gatekeeper and entry handler component 110 provides an entry point for external client applications (second network) requesting access to enterprise applications and/or resources, for which access management is provided by the security architecture; Using facilities provided by a session management component, an authorization component, an authentication component, an identification component, and login component, the gatekeeper/entry handler component allows, redirects or refuses access requests in accordance with a security policy; Paragraph 0030); receiving data indicative of a context of the access session request (Security requirements are expressed in terms of trust levels and login component obtains login credentials for an entity requesting access to one of the enterprise applications and/or resources; Paragraph 0032); …indicating one or more challenges required of a user associated with the client device to successfully respond to in order to establish the requested access session, a number or a type of the one or more challenges being determined based on the context (By evaluating the minimum trust level required by the target of an access request, a service derives a list of potential authentication methods; Paragraph 0049); and establishing an access session to enable the user to perform the one or more actions on the data of the data processing platform if responses to all challenges in the challenge session are successful (Once credentials have been obtained for an entity and have been authenticated to a given trust level, access is granted, without the need for further .  
	However, Wood does not disclose wherein the data indicative of the context of the access session request is indicative of a type of action that the user wishes to perform on data resources of the data processing platform; establishing a challenge session for a user manager and the client device, after a successful first factor authentication of a user of the client device with an external identity provider; receiving from the user manager a post-challenge response, indicative of a success or failure of a first challenge response received at the user manager to the first challenge.  In an analogous art Funayama discloses wherein the data indicative of the context of the access session request is indicative of a type of action that the user wishes to perform on data resources of the data processing platform (The action the user wishes to perform on the resources includes data migration that is indicative in the initial request; Paragraphs 0065-0070); establishing a challenge session for a user manager and the client device, after a successful first factor authentication of a user of the client device with an external identity provider (The attestation challenge is verification data (a parameter value) issued by the cooperative service so as to perform the challenge response authentication; Paragraphs 0069-0074); receiving from the user manager a post-challenge response, indicative of a success or failure of a first challenge response received at the user manager to the first challenge (When the determination is affirmative, a legitimate request by the authenticator of the registered user is verified. Accordingly, a user ID corresponding to the user who intends to execute this migration process; Paragraphs 0069-0074).  
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Wood, with the teachings disclosed by Funayama regarding wherein the data indicative of the context of the access session request is indicative of a type of action that the user wishes to perform on data resources of the data processing platform; establishing a challenge session for a user manager and the client device, after a successful first factor authentication of a user of the client device with an external identity provider; receiving from the user manager a post-challenge response, indicative of a success or failure of a first challenge response received at the user manager to the first challenge. The suggestion/motivation of the combination would have been to provide additional security by requiring authentication on various terminals (Funayama; Abs.)
comprising restricting, based on the context of the access session request, at least one of: which data resources from the data processing platform can be accessed or which actions can be taken on data resources (The action the user wishes to perform on the resources includes data migration that is indicative in the initial request; Paragraphs 0065-0070).  .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARIF E ULLAH/Primary Examiner, Art Unit 2495